c




              OFFICE   OF THE   ATTORNEY    GENERAL          OF TEXAS
                                   AUSTIN




    Bonoroble Charlor 8. Ua?Ui~lsn
    couuty Attome
    aan augurrtlae county
    San Augustine, TOXM




                                                       r 0r agtite 31, 193~~
                                                       9peTtmnt as to
                                              ar provided In Bofo\nra
                                                                   3ill
                                            the provl~lonof bxtlele
                                            when no newspaperintho
                                            he 85,     par    line na.rSmum set


                                     46th ~6lShtWO;             SOOtiOn   (d),

                            eroadant ln such    suit       10 a ma-




         0r   th0 amndtd    heir8or any deoeaaed personera
         uulmorm to ruohattornoy, and ruob rQOt8 are co-
         alted in the petition,    rerrloo  oi notloo by   ub-
         1iOQtiOSl 1s bare0    QUthOri2.d in laOh Qd Q   S  or
         suoh oh(lea, nnd a I 1 derendanta or ol~es08  enumer-
Xon. Char106 8, EoLUllan, Fw            Z


    wook6; the rirrt publlcntlon to be LIot 1066 than
    fourteen (14) QJB prior to thb rlr6t dap or the
    tbm or court to whioh rrturmble~ 4114 the airi-
    dotit oi th6 editor or ublisher of tho newspaper
    giving the Cot68 of pubPla&ion, together with a
    prlnteb aop of the BOtiCb          68 publl6htd attaohed
    t0  Such not f 08   8h4li COIStitUtO      6Uiii6~6nt      prOOf
    or duo publloailon when rottmed           and.flled in
    court, If there 18~0 newspaper publlshod In the
    oouat7, thoa 64ld publlootlon ma7 b6 mdo la a
    nowpaper ill46 odjolnlw oount7. x Bl4xlmum rb0
    or mu and Ono&ilr (et) Cent6 por line (6 worda
    to oount ror 6 line) ror auoh insertion m47 be
    taxed for publishl~ said notloo, Ii the publl-
    oatlon or 6tIoh nOti      o4lmOt bo had r0r 6uoh r66,
    then serrloe or ths notloe heroin prorldod ~7 be
    maa0 by poetlng 4 00py at thb courthouse door or
    tho county   in whloh tho 6tit l6 pendin& 6UUh no-
    floe to be pO6tbd at le46t r0mbbn                (141 days prior
    to the iiret     day of the tora oi Court to whloh it
    16 returnable. #‘bn not100 is 61tOXl 86 berain                 pro-
    vldbd lt 6h6ll b6 6uiriOibItt,        and   no 6thor    r0rn    0r
    oitatlon or notloo 6hall be nooossary on ruoh do-
    rbI&dQllt6~"

           ArtlolsSQtr of the         Carired    Clril Statute6     of   Tbxne



          *xt I8 the plupoae0r tb16 Aot to provide a
     lo@   rat0 or char50 ror publlootlon6 aroroscdd
     TOefATdlO66of the 6ouroe of the fund out of which
     it 16 to be paid or the purpose Of 6UOh publloa-
     tlom, whether herein areatlonodor not and aooord-
     iq   to   411   &w6,    apbOi&    Or   601W4k     bb   r4Ot
     that thoro may         be a statute on a partloular       or
     6pbOi41 6ubjeot dealing wlththo rubjbot matter
     or this Aot ahall not prevent thlcl Aot applying
     to the 6ubjeot mttbr   of any SUCb  6tatutOr     Wlth-
     out lntbndiag to lxolude any other publloatlon to
     whloh thlr sot applier, it 18 6poOi4u7       proride&
     that thlr dot ahell apply to oltatlona or aotloos
     of #in7kind ln drlinquont tax rult6     and those un-
     du Art1010 3757 of the Revised Clril Statntoa,
     and the hot that publloatloonr108 be posted or
     printed in certain intstaarresshalSJnot prownt
     thi8 AOt Qpplyw    t0 6UCh pUbliO4tiOn6 ii tho7
     4re prlatod in a now6p4por. hpvldod th4t if said
     nbnpapbm refueoto publish lo@         not1006 in 601
     oordaaoowith the term6of this hot, then raid
     loed notloos may be pO6tQd.'
8011. Charles 3. uO:!lllaa,Fnw      3



           Ia theo4ee of Sohl?ttler T, Flnc, 81 S. 1;. (26)
546, the Ft. Eortb Court or Clvll Qpmlb     construed :stio~b
29a in 0onneotlon ~11th ArtlClo 380(3of the "nori~odCivil
st4tutb6 or ifw.    Artlo   3808 fe a atotute uhloh WE
emoted by the La~l6lature mny yaors priorto the enact-
ment or :irtlolo We in 1925. ;.rtlclb 5008 6ots a mf2xlmm
Or Fir0 ($6.00) D0114r6 46 the a!munt that OUIIbe paid a
newspaper ror tho print*    or a notioo 0r sale. xr no novas-
paper oould bo found In the county to print add notloe nt
th4t price, then 6aid notlco uan bo posted at three public
places in the.oountp, one of whloh should be tho courthouse.
The  Court held thnt lcrtlole 294 had to be road into Artlole
3808 ao that the notlcos of sale oould not bo posted es pro-
vldod in So08 unless no nem .por ln the county Wuld print
the 6amaat the Pate Of tb POWe6t olsselfltd adrbrtisfng.
Artiole &a W46 p4SSOf.t 6Ub6O<Uent to Art1019 3808 ard the
1   We    in ~Hlols 2Qa 14 broad enough and straw              enough     to
ii%tude: the Q&loos 66t   out in atiolo 3000.     This         16  borne
out by the r40t that iirtio1e   294 stated 46 r0u0w6t
         "Thb rQOt thatthere ?Qay bb Q StatUtb On a
     particular or a 6pecldl subject dealin& with tho
     subject matter of this i&t shall not prevent this
     Aat applyJin&to the 6ubJoot nrttterof any 6uoh
     mubJoot.m
           It Is true that i*tiolO 29a kpO01floall             gglll:to
oltatlonsin any kA.ndof delfnquent         tar suite,   a ni
would hare to be rend into any other 6t4tuto ooncernlng no-
tlOb6 or OlfatlOn6 Lo dollnquent t42 Suit6 that OXl6tOd at
thb a83    or 94664@  0r hrtiole 294. vie obnnot however, con-
6trw    :crtlcle29a 80 a llmltatlon upon the ablilty or rum0
Leglelatures to le&614te turthbrupon this mame eubjeot mat-
ter. xhlla Artlole 29a deal.6wath numrou6 tnO6 oi notlcce
and oitations, &U6b    Bill X0. 565 4ppli66 6pt3OiriOtily to the
types or altotion 6Ot out in SeOtiOn (d) Or said Act.

           There.can be no puestlon but tbt the laglslaturo
had tho authority to  set 2= oentrra line a6 tha msulmum amti
pay4blo to a nearspaper ror     prlntln~ of the oltatlons spell-
rlcally 6st out In Seotlon                 Bill Ho. 565. '=hla
latter atatute deal@                   with certalnt:pa  of ol-
tation 18 oontrollSx& over said olt4tlon& re&'ardleas of the
eenoral prorl610n6    0r   isrtiole 29a.
Hon. Charle6 8, Vcldillan,T4go 4


          1% 16 4 Wll EOttlbd TUh Or 6t4tUtOTy OOn6tTUO-
tlon that the last enaotnent by the Lc&lature~on 4 p4Pti-
oulq embjeot must oontrol urorprior eauotrb6nt6r
               *Ihe later Act, beln(J complete in its om
         protlolons,  must controln Bialcer tr Compton, 52
         Tbw     252,   SUpa   Ct. Of   T4X46.

     I
         . l   .   the later lo~lrlotlon must control . . .(1
         Fry v. Jaokson,       264 S. ?i. 6l.E.
               vhl6 rule of oonstrwtlon    h46 round ire-
         quant and apt lllwxtrctlon tier0 one of the
         supposedl7 ~onfllctln~ statutes   wa6 ~enoral in
         its terms and the other epoclrlo. In suoh 4
         04~0 lt is unlteraally held that tho SpbOiriO
         rtatutb more oleorly evidences tho Intention 0r
         the to~lsl.oture then the general 0~3, 4nd thmo-
         r0rt3 it will aontrol. In such 4 0-e both sta-
         tutes are pemlttod to stand-the pneral one
         applicable to all caaee exoopt the ~rtloulnt
         one embraced in the epeclrlo   statute." Tounoend
         Y. Terrell, 16 :i.\;. (26) 1055, Comfzlsslonof
         Appb4l0.
           This rub3 46 amounoed by the COmmi6SiOn Or AppOti6
16  ospeolally appllc4ble in this ca6e whoro the spool~lo at&-
tuto wa6 onaoted subsequent to tIm geaerti one. A6 to the
particular  citationa   eet out thorain, House I??11I;o. 565, pro-
vides that  26# a llua la tho nraximum amount that as?ybe paid
for the print-      of the 6ame a&l that ii no new6p4per in the
oouaty wlll    rlnt raid notloos at that plioe then the amno
may be pastefi. This 6pb0iric    mandate 0r the Lc lslcgrD‘~e!~t
control over any prior ~norel statute5 oonccrnLA6
subJeot utter.      No repealing oltauusb is nooeeaary and House
Bill Xo. St5 deal6 with only B speoiflo portion OS tie subjeot
nnttbr of Artlole 29a,
            Tt
            -- 16.
               --, themfore, the oplnlon of this Dopartaent
that tho notices provided for in Seation (a) ot House Bill
No. 565 nay be posted   ii no nbw6paper ln the oounty will h4n-
dle the 6-b    for 2& oonto a line, and that SbOtiOn (6) Or
said Aot llmltr tho application of Artlo     E94 a6 to the 6~00
iric altatlolu, 8th out in Rouse Bill 565.
                                                       Your6 very truly

                                                  AlTam    om


                                                  BY
786